The offense is selling intoxicating liquor; the punishment confinement in the penitentiary for one year.
The caption fails to show the date of the adjournment of the trial court. Under the decisions of this court the appeal must be *Page 415 
dismissed. Yarborough v. State, 273 S.W. 842; Lowrey v. State,244 S.W. 147; Cousineau v. State, 110 Tex.Crim. R..
The appeal is dismissed. Appellant is granted fifteen days from this date in which to correct the omission.
Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.
                        ON REINSTATEMENT.